The Recorder, after the testimony had closed, deemed it but a waste of time for the counsel for the prosecution to press it to the jury f and Anthon admitted that the prosecution was not maintained, because Smith had proved an excellent character, and that he was not, in any shape, implicated, and without this there was no conspiracy; but he insisted that the Court, under the circumstances, ought to bind over Keys to answer the charge for obtaining goods by false pretences.
Wilson, from the testimony, of which he took a view, *279resisted the application; but the Court ordered Keys to be recognised in $500, and two sureties of $250 each, to answer that charge.